Title: To Thomas Jefferson from Aaron Stephenson, 20 November 1787
From: Stephenson, Aaron
To: Jefferson, Thomas


Cambrai, 20 Nov. 1787. His former letter was written from the hospital at “Durlong” [Doullens] in Picardy; on the 8th. of the next month he “Departted from thence for the Redgment where I Arived in three Days”; has been informed by the major of the regiment that Col. Serrant received a letter from “Derek Levall” demanding Stephenson’s discharge, but the colonel left without mentioning the letter; appeals to TJ, as a representative of his native land, for help; if he can reach Paris he will present himself to give an account of his past conduct.
 